Citation Nr: 0317898	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  99-15 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for Osgood-Schlatter's disease of the right knee.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by a hearing 
officer from the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania that established service connection for Osgood- 
Schlatter's disease of the right and left knees.  A notice of 
disagreement regarding the noncompensable evaluation the 
veteran was awarded was received in November 1997.  In a July 
1998 RO decision, higher ratings of 10 percent were assigned 
for the service-connected right and left knee disorders.  A 
statement of the case was issued in June 1999.  A substantive 
appeal was received from the veteran in August 1999.  

In December 2000, the Board entered a decision which denied 
initial ratings in excess of 10 percent for the service-
connected Osgood Schlatter's disease of the right and left 
knee.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) the Board's decision, dated on 
December 22, 2000.  In June 2001, the Secretary of VA, by and 
through the Office of the General Counsel, filed a Motion for 
Remand and to Stay Proceedings.  The motion requested that 
the Court vacate the Board's decision of December 2000, and 
that the matter be remanded to the Board for further 
consideration in accordance with the Veterans Claims 
Assistance Act of 2000.  In September 2001, the appellant, 
through his attorney filed a motion for remand and opposition 
to the secretary's motion.  By an order, dated in October 
2001, the Court granted the Secretary's motion, but cited 
that it was vacating the Board's January 18, 2001 decision.  
In a June 2002 order, the Court revised its October 11, 2001 
order to reflect that the Board's December 22, 2000 decision 
was vacated.  The case was thereafter returned to the Board




REMAND

The veteran and his representative contend, in substance, 
that the veteran's right and left knee Osgood-Schlatter's 
disease warrants separate ratings in excess of 10 percent.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  The 
RO should inform the veteran and his representative of the 
VCAA and its notification provisions.  

A review of the record indicates that clarification is needed 
with respect to the impairment caused by the service-
connected Osgood-Schlatter's disease of the left and right 
knee.  Consequently, the veteran should be scheduled for a VA 
examination to address this matter.  

Additionally, the veteran should be given an opportunity to 
submit any additional evidence pertaining to treatment for 
his service-connected right and left knee disorders.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of claimant.  

2.  Ask the veteran if he has received 
treatment by any other health care 
providers (VA and Non-VA), for his 
service-connected Osgood-Schlatter's 
disease of the left and right knees since 
April 1995; and, if so, to let us know 
the (beginning and ending) dates and 
locations, and to fill out a release 
form.  Please notify the veteran that VA 
will attempt to obtain any authorized 
additional records identified by him or 
his representative, but that the ultimate 
responsibility for providing such records 
rests solely with him.  Advise the 
veteran and his representative that they 
should inform us if they have no 
additional information or evidence to 
submit in support of the veteran's 
claims.

[Note:  VA has received and associated 
with his claims file, a May 6, 2002, 
medical evaluation report of Dr. Gregory 
Fino; medical records of examinations and 
reports pertaining to treatment, dated 
from February 1999 to January 2001, 
provided by Dr. William P. Braun, III, 
and a July 2002 medical report from Dr. 
Gregory J. Fino]  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
extent of severity of his service-
connected Osgood-Schlatter's disease of 
the left and right knees.  All necessary 
special studies should be performed.  
Send the claims folder to the examiner 
for review.  The examiner should describe 
the functional limitations and degree of 
impairment resulting solely from the 
service-connected disorders.  The 
examiner should record the pertinent 
medical complaints, symptoms, and 
clinical findings resulting, including 
both active and passive range of motion, 
and instability.  He/she should comment 
on functional limitation, if any, caused 
by the service-connected Osgood-
Schlatter's disease of the left and right 
knees, due to any weakened movement, 
excess fatigability on use, and 
incoordination; and the examiner should 
comment on the severity of these 
manifestations and the ability of the 
veteran to perform average employment.  
If possible, the degree of additional 
range of motion loss due to any weakened 
movement excess fatigability, or 
incoordination, should be expressed by 
the examiner. 
Then, the examiner is specifically 
requested to separate, if possible, the 
symptomatology associated with the medial 
meniscus tear of the right knee.  The 
examiner is asked to determine whether 
the medial meniscus tear of the right 
knee is a manifestation of the veteran's 
service-connected Osgood-Schlatter's 
disease of the right knee; and, if so, to 
determine, if possible, whether the 
symptomatology associated with the medial 
meniscus tear of right knee is separate 
and distinct from, or is duplicative or 
overlapping with, the symptomatology 
associated with the service-connected 
Osgood-Schlatter's disease.  The examiner 
should also be asked to determine whether 
the symptoms of his fibromyalgia, as it 
pertains to the left and right knee, are 
separate and distinct from, or is 
duplicative or overlapping with, the 
symptomatology associated with the 
service-connected Osgood-Schlatter's 
disease.

All opinions and supporting rationales 
should be set forth in the examination 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




